
	
		I
		112th CONGRESS
		1st Session
		H. R. 2329
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2011
			Mr. Johnson of Ohio
			 (for himself, Mr. Bass of New
			 Hampshire, Mr. LaTourette,
			 Mr. Upton,
			 Mrs. Emerson,
			 Mr. Coble,
			 Mr. Pitts,
			 Mrs. Schmidt, and
			 Mr. Brooks) introduced the following
			 bill; which was referred to the Committee
			 on Veterans’ Affairs
		
		A BILL
		To amend the Servicemembers Civil Relief Act to provide
		  for certain requirements for financial institutions that are creditors for
		  obligations and liabilities covered by that Act.
	
	
		1.Short titleThis Act may be cited as the Ensuring
			 a Response for Servicemembers Act.
		2.Requirements for
			 lending institutions that are creditors for obligations and liabilities covered
			 by the Servicemembers Civil Relief ActSection 207 of the Servicemembers Civil
			 Relief Act is amended—
			(1)by redesignating
			 subsections (d) and (e) as subsections (e) and (f), respectively; and
			(2)by inserting after
			 subsection (c) the following new subsection (d):
				
					(d)Lending
				institution requirements
						(1)Compliance
				officersEach lending institution subject to the requirements of
				this section shall designate an employee of the institution as a compliance
				officer who is responsible for ensuring the institution’s compliance with this
				section and for distributing information to servicemembers whose obligations
				and liabilities are covered by this section.
						(2)Toll-free
				telephone numberDuring any fiscal year, a lending institution
				subject to the requirements of this section that had annual assets for the
				preceding fiscal year of $10,000,000,000 or more shall maintain a toll-free
				telephone number and shall make such telephone number available on the primary
				Internet Web site of the
				institution.
						.
			
